NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



M. E. W.,                                  )
                                           )
             Appellant,                    )
                                           )
v.                                         )
                                           )      Case No. 2D17-1813
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Lee
County; Amy Hawthorne, Judge.

Howard L. Dimmig, II, Public Defender,
and Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney
General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


SLEET, ROTHSTEIN-YOUAKIM and ATKINSON, JJ., Concur.